DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Independent claim 1 recites the limitation “at least two segments” in line 18 which is unclear because the Examiner cannot determine if the “at least two segments” in line 18 is referring to the “at least two segments” in lines 8-9 or referring to a different two segments. In light of the specification, the Examiner believes the “at least two segments” in lines 8-9 and line 18 are referring to the same two segments. For the purpose of examination, the Examiner will interpret the “at least two segments” in line 18 as –the at least two segments--.
 	Independent claims 8 and 15 are rejected for the same reasons as independent claim 1 above.

 	Dependent claims 2-7, 9-14, and 16-20 are rejected since they are dependent on the base claims above.

The prior art does not appear to teach or make obvious the subject matter of the claims. 
However, the 35 U.S.C. 112(b) rejection must be overcome.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 1, 8, and 15, the closest prior art does not teach or suggest the claimed invention having “for each training iteration in a series of training iterations and for each training sample in the group of training samples, calculating, for each node in the plurality of nodes Xi,j, a feature map xi,j, wherein xi,j is based on a convolution operation performed on a down-sampling of an output from Xi-1,j when j=0, and wherein xi,j is based on a convolution operation performed on an up-sampling operation of an output from Xi+1,j-1 when j>0 and predicting a segmentation of a test image using the trained aggregate U-Net, wherein the predicted segmentation indicates a location of at least two segments within the image corresponding to the at 
 	Regarding dependent claims 2-7, 9-14, and 16-20, the claims have been found allowable due to its dependencies to claims 1, 8, and 15 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VAN D HUYNH/Primary Examiner, Art Unit 2665